IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                  _____________________
                                       No. 98-20738
                                  _____________________


       AARON WAYNE MCCLEARY,
                                                            Petitioner-Appellant,
                                             versus

       GARY L. JOHNSON, DIRECTOR, TEXAS
       DEPARTMENT OF CRIMINAL JUSTICE,
       INSTITUTIONAL DIVISION,
                                                            Respondent-Appellee.

         _______________________________________________________
                     Appeal from the United States District Court for
                              the Southern District of Texas
                          (D.C. No. H-97-CV-3895)
         _______________________________________________________
                                April 6, 2000

Before REAVLEY, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*
       The judgment of the district court dismissing this second writ application is

affirmed. As explained by the court in its memorandum and order of July 17, 1998,

this application is procedurally barred.


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      Although the state court denied habeas corpus on the ground of the
procedural bar in 1997, a question has been raised about the effect of a decision of

the Texas Court of Criminal Appeals in 1998 that may have changed the Texas law

to the extent that petitioners with successive applications attacking convictions for
the first time, although raising complaints that could have been raised in prior

applications, are not procedurally barred from doing so. We view that question as

one for the Texas courts. Conceivably, the Texas court could revisit McCleary’s

claims, but his pending application has been dismissed for the reason of the
procedural bar under Texas law. As the district court said, federal habeas review is
barred when a state court declines to address the petitioner’s claims because he
failed to meet the state procedural requirements.

      AFFIRMED.




                                           2